Citation Nr: 1400992	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The February 2011 rating decision also denied service connection for posttraumatic stress disorder (PTSD) and the Veteran entered a notice of disagreement as to such denial in March 2011.  Therefore, in a February 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective June 11, 2010.  As such is a full grant of the benefit sought on appeal, this issue is not properly before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2012, which were considered by the agency of original jurisdiction (AOJ) in the February 2012 statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any in-service disease, injury, or incident, and did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an June 2010 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records dated through February 2012 have been obtained and considered.  The Veteran has not identified any additional, relevant, outstanding records that have not been requested or obtained.  In this regard, the Board notes that, in June 2012, the Veteran reported ongoing VA treatment for various disorders, including "hearing."  However, there is no question that the Veteran has a current diagnosis of bilateral hearing loss and, therefore, any additional records documenting such diagnosis or treatment for such condition are not relevant to the instant inquiry, i.e., whether bilateral hearing loss is related to the Veteran's military service.  Therefore, the Board finds that a remand to obtain such records is not necessary as they are not relevant to the instant claim.

The Board further observes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits based on a psychiatric disorder; however, he has not reported, and the record does not reflect, that he is in receipt of such benefits due to his bilateral hearing loss.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding SSA records are not relevant to the Veteran's claim decided herein as they do not pertain to his bilateral hearing loss.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the claim decided herein and it is not necessary to obtain them. 

The Veteran was also afforded a VA examination in September 2010 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran claims that he currently has bilateral hearing loss as a result of his in-service noise exposure.  Therefore, he alleges that service connection for such disorder is warranted.  

The Veteran's service treatment records reflect that, at the time of his entrance examination in April 1980, audiological evaluation revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
20
15
10
10
10

At the time of his separation examination in December 1981, audiological evaluation revealed pure tone thresholds, in decibels, as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

Additionally, on his associated Report of Medical History, also completed in December 1981, the Veteran denied having hearing loss.

While the Veteran's service treatment records fail to document any complaints, treatment, or diagnoses referable to hearing loss or difficulty, he is competent to describe the nature and extent of his in-service noise exposure.  In this regard, the Veteran has reported that he was exposed to live weapons fire, aircraft noise, and explosions without hearing protection during his military service.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such in-service noise exposure is consistent with the Veteran's military occupational specialty of cannon crewman.  See 38 U.S.C.A. § 1154(a). 

Additionally, the record reflects that the Veteran has a current diagnosis of bilateral hearing loss per VA regulations.  Specifically, at his September 2010 VA examination, revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
25
25
30
35
30

Speech recognition scores were 76 percent bilaterally.  Therefore, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss.  38 C.F.R. § 3.385.

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  In this regard, the Veteran was afforded a VA examination in September 2010.  At such time, he reported his in-service noise exposure, and denied recreational and non-military occupational noise exposure.  He also denied any history of ear disease, or head or ear trauma.  Following an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing,  the examiner opined that the Veteran's bilateral hearing loss was not caused by military service as he had normal hearing sensitivity upon entrance and exit from the military.

The Board finds that the opinion offered by the September 2010 VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the September 2010 VA examiner's opinion.      

With respect to the Veteran's contentions that his bilateral hearing loss is related to his in-service noise exposure, while he is competent to describe his in-service noise exposure and his difficulty hearing, he is not competent to provide evidence as to the more complex medical question as to the etiology of such hearing loss; in particular, whether there is a nexus between any hearing loss currently shown and his acknowledged in-service noise exposure.  See Woehlaert, supra.  Specifically, the question of the etiology of a condition such as hearing loss is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact that excessive noise and acoustic trauma have on the workings of the inner ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking his bilateral hearing loss to in-service noise exposure is nonprobative evidence.  

The Board further finds that presumptive service connection for bilateral hearing loss is not warranted as the Veteran did not manifest such within a year of his service discharge in January 1982.  In fact, bilateral hearing loss was not diagnosed until the Veteran's September 2010 VA examination.  Furthermore, with respect to continuity of symptomatology, the Board also acknowledges the Veteran's lay statements during his September 2010 VA audiology examination that his hearing has changed since service.  However, he has not specifically alleged a continuity of hearing loss since service.  Moreover, the Veteran's hearing was within normal limits at his December 1981 separation examination and he specifically denied hearing loss in the accompanying Report of Medical History.  Therefore, service connection on a presumptive basis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any in-service disease, injury, or incident, and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


